Order entered June 5, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00227-CV

                                STEWART HUNTER, Appellant

                                                 V.

               THOMAS GUERCIO AND SHELDON ROBINSON, AppelleeS

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-02165-2012

                                             ORDER
       Before the Court is appellant’s June 4, 2018 unopposed second motion for an extension

of time to file a brief. We GRANT the motion and extend the time to July 2, 2018. We caution

appellant that further requests for extension will be disfavored.


                                                       /s/    DAVID EVANS
                                                              JUSTICE